KHOUZAM, Judge.
Jodi V. Vinson appeals forty-three convictions relating to child pornography. We affirm her convictions in all respects but write to address her argument that the sentencing enhancement as to count forty-three was improper.
Vinson’s sentencing enhancement argument was not raised below, either at sentencing or via motion filed pursuant to Florida Rule of Criminal Procedure 8.800(b). Because Vinson did not challenge the sentencing enhancement below, her argument is unpreserved. See Brannon v. State, 850 So.2d 452, 456 (Fla.2003) (“[F]or defendants whose initial briefs were filed after the effective date of rule 3.800(b)(2), the failure to preserve a fundamental sentencing error by motion under rule 3.800(b) or by objection during the sentencing hearing forecloses them from raising the error on direct appeal”). We make no comments on the merits of Vinson’s claim, as Vinson must first present it below if she is to receive any relief.
Affirmed.
LaROSE and CRENSHAW, JJ., Concur.